[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: PLAINTIFF' MOTION FOR PROTECTIVE ORDER(#107)
The defendant, who is acting pro se, has served four documents all dated October 8, 1998, entitled:
    1. Interrogatories 2. Supplemental Interrogatories 3. Interrogatories — Financial report 4. Interrogatories — Biographical report
The file does not reveal if either side has requested the exchange of documents enumerated in Practice Book § 25-32. There is no indication that Practice book § 25-5(3) has been complied with by either party.
No design of the new rules cited above is intended to lessen the burden of discovery. CT Page 14766
The court has examined the defendant's four documents and finds that they are oppressive and place an undue burden and expense on the plaintiff in order for her to complete her answers.
Therefore, it is ORDERED:
The plaintiff's motion for protective order is granted and it is further ORDERED:
Pursuant to Practice Book § 13-5(3) that discovery may be had only by complying with § 25-32 and § 25-5(3) until further court order.
HARRIGAN, J.